 1
 2                               UNITED STATES DISTRICT COURT
 3                             EASTERN DISTRICT OF CALIFORNIA
 4
 5   UNITED STATES OF AMERICA,                              CASE NO. 1:17-cr-00198-LJO
 6                          Plaintiff,                      ORDER RE DEFENDANT’S
 7                                                          MOTIONS IN LIMINE
            v.
 8
     FILIBERT CHAVEZ,
 9
10                          Defendant.

11   ______________________________/
12          Defendant Filibert Chavez has filed three motions in limine. ECF No. 424.
13          Defendant’s first motion in limine appears to concern the possible offer by the
14
     government of the statement of a co-conspirator concerning Defendant’s conduct in drug
15
     trafficking and prostitution. Id. at 2. In response, the government clarifies that the material of
16
     which Defendant appears to be concerned (recordings, written reports summarizing witness
17
     statements, and some transcripts of those interviews) was turned over to Defendant as Jencks
18
     material without the government making any representation that the entire scope of that
19
     information would be introduced at trial. ECF No. 428 at 2-3. Therefore, it is difficult at this
20
     time to pin down the information in dispute. That said, the Federal Rule of Evidence 404(b)
21
     exception that permits evidence of other crimes for the purpose of showing “knowledge” is
22
23   broad. The Court cannot tell until the time of trial whether the evidence in question will fall

24   within the scope of any of the “permitted uses” under Rule 404(b)(2) such as the knowledge

25   exception, or would otherwise be admissible, as, for example, evidence that is “inextricably

26   intertwined” with the charged offense. See United States v. Soliman, 813 F.2d 277, 279 (9th

27   Cir. 1987). Therefore, the motion is DENIED without prejudice to its renewal at trial. There is
28   also some suggestion that the witness will testify about Defendant's involvement in a drive-by
                                                      1
 1   shooting to show Defendant is a violent person. This would not be a proper purpose under Rule
 2   404(b). Any of the other potential objections raised by Defendant are either unsupported (e.g.,
 3   lack any semblance of veracity, late discovery) or are premature, pending any attempt to lay
 4   the foundation (e.g., lack of foundation, hearsay objections).
 5          Defendant’s second motion in limine requests exclusion of certain photographs from
 6
     Defendant’s Instagram and Snapchat accounts, including photos of women on leashes, women
 7
     on their knees, and various body parts with tattoos. Defendant’s objection that images are not
 8
     relevant and are unduly prejudicial is OVERRULED without prejudice. While they are
 9
     “distasteful,” Defendant is charged with conspiring to engage in interstate transportation for
10
     prostitution and the use of a cell phone to promote prostitution. The images arguably relate to
11
     his role in that conduct. Moreover, the government represents that the images existed at the
12
     time of the charged offenses and are sufficiently similar to be considered either as “inextricably
13
     intertwined” with the charged conduct, see id., or as “other act” evidence that is permissible for
14
     one of the purposes set forth in Fed. R. Evid. 404(b). See United States v. Bracy, 67 F.3d 1421,
15
16   1432 (9th Cir. 1995). Defendant’s hearsay objection is OVERRULED as well, as the images

17   would not be offered for their truth but to prove motive, intent, opportunity, knowledge, and

18   absence of mistake.

19          Defendant’s third motion in limine requests a limiting instruction to be used in the

20   event that evidence, presumably the evidence discussed above, is admitted for a specific

21   purpose. The parties’ joint proposed instructions contain an appropriate instruction for this

22   purpose. The government does not oppose its use should doing so become necessary.

23   Accordingly, this motion is moot.

24   IT IS SO ORDERED.

25      Dated:     May 6, 2019                              /s/ Lawrence J. O’Neill _____
26                                                 UNITED STATES CHIEF DISTRICT JUDGE

27
28

                                                     2
